Filed 04/15/21                                       Case 20-25072                                                    Doc 71



       1
       2
                                                 POSTED ON WEBSITE
       3                                        NOT FOR PUBLICATION
       4
       5                             UNITED STATES BANKRUPTCY COURT
       6                              EASTERN DISTRICT OF CALIFORNIA
       7
       8
       9
           In re                                         )    Case No. 20-25072-E-13
      10                                                 )    Docket Control No. JHH-1
           RICHARD EUGENE MYRE,                          )
      11                                                 )
                                  Debtor.                )
      12                                                 )
      13   This Memorandum Decision is not appropriate for publication.
           It may be cited for persuasive value on the matters addressed.
      14
                                    MEMORANDUM OPINION AND DECISION
      15                             SUSTAINING OBJECTION TO CLAIM
      16           Richard Eugene Myre, Chapter 13 Debtor (“Objector-Debtor”), requests that the court
      17   disallow the secured claim of Lauren Hayes (“Creditor”), Proof of Claim No. 1 (“Claim”), Official
      18   Registry of Claims in this case. The Claim is asserted to be secured in the amount of $62,680.62.
      19   Objector-Debtor asserts that the Claim does not provide prima facie evidence that the claim is
      20   secured and that Creditor bears the burden in proving that the claim is secured.1
      21                                          APPLICABLE LAW
      22           Section 502(a) provides that a claim supported by a Proof of Claim is allowed unless a party
      23   in interest objects. Once an objection has been filed, the court may determine the amount of the
      24   claim after a noticed hearing. 11 U.S.C. § 502(b). It is settled law in the Ninth Circuit that the party
      25
      26           1
                     The Objection to Claim has properly been set for hearing on the notice required by
      27   Local Bankruptcy Rule 3007-1(b)(1). Creditor has filed an Opposition. The Parties as addressed
           herein have stipulated to waive the Federal Rule of Bankruptcy Procedure 7001(2) requirement
      28   for an adversary proceeding to determine the extent, validity, and priority of a lien or interest in
           property, and to have that determined in this Contested Matter.
Filed 04/15/21                                      Case 20-25072                                                  Doc 71



       1   objecting to a proof of claim has the burden of presenting substantial evidence to overcome the
       2   prima facie validity of a proof of claim, and the evidence must be of probative force equal to that
       3   of the creditor’s proof of claim. Wright v. Holm (In re Holm), 931 F.2d 620, 623 (9th Cir. 1991);
       4   see also United Student Funds, Inc. v. Wylie (In re Wylie), 349 B.R. 204, 210 (B.A.P. 9th Cir. 2006).
       5   Substantial evidence means such relevant evidence as a reasonable mind might accept as adequate
       6   to support a conclusion, and requires financial information and factual arguments. In re Austin, 583
       7   B.R. 480, 483 (B.A.P. 8th Cir. 2018). Notwithstanding the prima facie validity of a proof of claim,
       8   the ultimate burden of persuasion is always on the claimant. In re Holm, 931 F.2d at p. 623.
       9                                             DISCUSSION
      10   Objector-Debtor’s Argument
      11          Objector-Debtor maintains that California Code of Civil Procedure § 674 requires certain
      12   information, to a standard of strict compliance, be present in an abstract of judgment. The
      13   information that Objector-Debtor contends is missing from Creditor’s abstract of judgment is (1) the
      14   correct case number of the action from which the underlying judgment was issued, and (2) the name
      15   and address of to whom and where the summons was personally served or mailed. The missing
      16   information coincides with C.C.P. §§ 674(a)(1) and (3), respectively.
      17          Objector-Debtor acknowledges that a proof of claim is presumed to be prima facie valid
      18   under 11 U.S.C. § 502(a). However, Objector-Debtor contends that the allegations of the proof of
      19   claim must set forth all the necessary facts in order to prima facie establish the claim. Objector-
      20   Debtor further acknowledges that a judgment on real property is created by recording an abstract
      21   of a money judgment with the county recorder.
      22          Objector-Debtor points to Longview Int'l, Inc. v. Stirling 35 Cal.App.5th 985, 988-989 (Cal.
      23   Ct. App. 2019), citing Keele v. Reich 169 Cal.App.3d 1129, 1133 (1985), which concluded that
      24   “[f]or a judgment lien to be valid, an abstract of judgment must be properly recorded and contain
      25   all the information required by statute.” For this point, Objector-Debtor contends that all the
      26   information required by the statute is thus established under C.C.P. § 674.
      27          Objector-Debtor notes that the Respondent in Keele argued that the standard for determining
      28   whether an abstract of judgment complies with C.C.P. § 674 was “substantial” not “strict

                                                            2
Filed 04/15/21                                      Case 20-25072                                                  Doc 71



       1   compliance.” Keele v. Reich, 1132. Objector-Debtor points again to Keele, showing that the court
       2   noted several opinions that found a lien upon “substantial compliance” with C.C.P. § 674 always
       3   involved an abstract of judgment that contained all of the statutorily required date and were
       4   challenged for containing extraneous symbols or data, an unusual format, or the like. Keele v. Reich,
       5   1132. Finally, Objector-Debtor notes that “strict compliance” is the standard regarding the
       6   inclusion of all information expressly required by C.C.P. § 674, and the court in Keele’s words “no
       7   court has validated a judgment lien where mandated information was omitted from an abstract.”
       8   Keele v. Reich, 1133.
       9          Objector-Debtor then argues that because the abstract of judgment is lacking mandatory
      10   information, the abstract fails to create a judgment lien that secures Creditor’s claim, whether the
      11   subject real property, or any other property. Objector-Debtor also argues that the judgment is
      12   noncompliant with itself as the judgment states that “[p]laintiff shall prepare a new Abstract of
      13   Judgment” and that “[c]ase CU17-082402 shall be the lead file. All future court filings shall have
      14   this case number.” When Creditor prepared the new Abstract of Judgment, she failed to include the
      15   case number as ordered. Thus, Creditor’s claim is not secured and not allowable as a secured claim
      16   in any amount, and is only an unsecured claim in its entirety.
      17          Lastly, Objector-Debtor argues that when a claim is not prima facie valid, Objector-Debtor
      18   only needs to object to the claim in order to place the burden back on the claimant. In re Wells, 407
      19   B.R. 873, 882 (Bankr. N.D. Ohio 2008), citing Raleigh v. Illinois Dep’t of Revenue, 530 U.S. 15,
      20   20-21 (2000).
      21   Creditor’s Argument
      22          Creditor on the other hand argues that the proof of claim executed and filed in accordance
      23   with Fed. R. Bankr. P. 3001(f) shall constitute prima facie evidence of the validity of the claim and
      24   that under C.C.P. § 697.310, a judgment lien is created by recording an abstract of a money
      25   judgment with the county recorder. Creditor contends that because the abstract of money judgment
      26   was recorded, the lien was perfected.
      27          Creditor argues that the requirements of California Code of Civil Procedure § 674 must be
      28   substantially complied with by a judgment creditor. Huff v. Sweetser, 8 Cal.App. 689, 696-97

                                                            3
Filed 04/15/21                                       Case 20-25072                                                    Doc 71



       1   (1908); see generally Keele v. Reich, 169 Cal.App. 3d 1129 (1985). Creditor points the court to
       2   Robbins Inv. Co. v. Robbins, 49 Cal.App. 2d. 446, 448-449 (1942), where the court there stated that
       3   the “requirements are of substance, not of form[,]” and that it is “unnecessary to copy into the
       4   document words of the judgment beyond those actually essential to state the data required, their
       5   presence in the abstract does not vitiate it [citation] or render its recordation ineffective.” Creditor
       6   argues, that because the proof of claim shows that the judgment containing all of the related case
       7   numbers was recorded with the abstract of judgment, the case number is not missing from the
       8   abstract.
       9           Creditor then points to In re Marriage of Orchard, 224 Cal.App. 3d. 155, 159 (1990), where
      10   the court found a valid lien under California Code of Civil Procedure § 697.320 where a mandated
      11   document was attached as “an exhibit” to the principal document, or otherwise not the face
      12   document that was recorded. The court explained that the issue was a formality rather of substance
      13   because the mandatory document was recorded and could be found after the face document. In re
      14   Marriage of Orchard, 224 Cal.App. 3d at 159. Creditor further argues that the necessary
      15   information of who and where the summons was served is provided in the abstract and the additional
      16   section on the form provides no additional information. Lastly, Creditor points out that California
      17   Code of Civil Procedure § 674(a)(3) states the abstract should contain the information. Creditor
      18   contends that, because the abstract contained the Debtor’s address where he was served, it contained
      19   all the necessary information, complying with the statutory requirements and perfecting the lien.
      20           Creditor also asserts that the second page of the judicial council form is provided for
      21   additional information about judgment creditors and judgment debtors. Because there was no
      22   additional information to provide, the absence of the second page does not affect the lien’s validity.
      23           Lastly, the Creditor argues that, even if problematic, the errors are clerical and may be
      24   corrected, which would still perfect the lien before the Objector-Debtor’s bankruptcy. Creditor
      25   points to Commonwealth Land Title Co. v. Kornbluth, 175 Cal.App. 3d. 518, 531 (1985), where the
      26   court stated “[t]he trial court has inherent power to correct clerical errors in its records, whether
      27   made by the clerk, counsel or the court itself, ‘so that such records will conform to and speak the
      28   truth.’” In that case, the court considered whether an abstract was void for omitting information.

                                                              4
Filed 04/15/21                                       Case 20-25072                                                   Doc 71



       1   The court noted, “Appellants, by a very technical argument, are simply seeking to escape the effects
       2   of a judgment lien on the properties which they purchased with knowledge of the lien.”
       3   Commonwealth Land Title Co. V. Kornbluth, 530. Creditor notes, that the court in Commonwealth
       4   distinguished Keele in that the creditor in Commonwealth “did not purposefully withhold
       5   information on the abstract; the omission was obviously an inadvertent clerical error.”
       6   Commonwealth Land Title Co. v. Kornbluth, 531.
       7           Creditor requests an opportunity to seek relief from the stay and correct the clerical error if
       8   the court determines that the clerical issues are problematic.
       9   Objector-Debtor’s Response
      10           Objector-Debtor argues that Creditor’s noncompliance with California Code of Civil
      11   Procedure § 674 is not merely clerical and Creditor cannot travel back in time to retroactively create
      12   a lien. Objector-Debtor points to Sanger v. Ahn (In re Ahn), No. 18-16794 (9th Cir. Feb. 28, 2020),
      13   in which the court found that:
      14           [t]he relevant inquiry, however, is “not whether there was notice of the lien, but
                   whether the [Sangers’] abstract complied with statutory provisions enacted to insure
      15           [sic] notice.” Keele v. Reich, 215 Cal. Rptr. 756, 758 (Ct. App. 1985). The text of
                   section 674(a)(4) is plain and unambiguous and requires the judgment creditor's
      16           name and address appear on the abstract of judgment. See Cal. Civ. Proc. Code §
                   674(a)(4). The substantial compliance standard has only been applied where "all of
      17           the required data was included," and "[n]o court has validated a judgment lien where
                   mandated information was omitted from an abstract." Keele, 215 Cal. Rptr. at
      18           758-59.
      19           Objector-Debtor argues that while in Sanger it was the judgment creditor’s name and address
      20   that was omitted from the abstract, the only difference between it and the instant case, is that the
      21   omitted information was mandated by California Code of Civil Procedure § 674(a)(4) rather than
      22   § 674(a)(3).
      23           Objector-Debtor also states that as noted by the Sanger v. Ahn court, the Commonwealth
      24   opinion is the sole decision that deviates from the standard in Keele and this was due to the unique
      25   fact pattern in that case.
      26           Lastly, Objector-Debtor again restates that Creditor is unable to meet the burden of proving
      27   her claim is secured because the abstract fails to meet the strict compliance standard as it is missing
      28   information required by California Code of Civil Procedure § 674, and thus her claim should be

                                                             5
Filed 04/15/21                                       Case 20-25072                                                   Doc 71



       1   allowed as an entirely nonpriority unsecured claim.
       2                                                 DECISION
       3          The court begins with a consideration of an objection to claim. Here, if the objection is
       4   sustained, then it “merely” means that the claim will not be paid through the bankruptcy plan. An
       5   objection to claim does not adjudicate the lien rights of a creditor. For that, an adversary proceeding
       6   is required (unless the parties consent to such adjudication in a contested matter, such as an
       7   objection to claim). Fed. R. Bankr. P. 3007(b), 7001(2).
       8          At January 12, 2021 hearing on the Objection to Confirmation (DCN: RJM-1), the Parties
       9   stipulated to have this matter determined as a contested matter through the Objection to Claim,
      10   waiving the adversary proceeding requirement of Federal Rule of Bankruptcy Procedure 7001(2).
      11          This allows the court to determine the extent of any lien, and thereby determine what may
      12   be Creditor’s unsecured claim in this case.
      13   California Law re Abstract of Judgment
      14          A review of Creditor’s Claim shows that the Abstract of Judgment is missing page 2. That
      15   page is included in the Abstract of Judgment provided as Exhibit 1 attached to Objector-Debtor’s
      16   Declaration. There is no information on page 2 of the Exhibit 1.
      17          California Code of Civil Procedure § 674 provides as follows regarding the required
      18   information for abstracts of judgment that are issued by the Clerk of the Superior Court:
      19          § 674. Abstract of judgment
      20          (a) Except as otherwise provided in Section 4506 of the Family Code, an abstract of
                  a judgment or decree requiring the payment of money shall be certified by the clerk
      21          of the court where the judgment or decree was entered and shall contain all of the
                  following:
      22
                  (1) The title of the court where the judgment or decree is entered and cause and
      23          number of the action.
      24          (2) The date of entry of the judgment or decree and of any renewals of the judgment
                  or decree and where entered in the records of the court.
      25
                  (3) The name and last known address of the judgment debtor and the address at
      26          which the summons was either personally served or mailed to the judgment debtor
                  or the judgment debtor’s attorney of record.
      27
                  (4) The name and address of the judgment creditor.
      28

                                                             6
Filed 04/15/21                                     Case 20-25072                                                Doc 71



       1          (5) The amount of the judgment or decree as entered or as last renewed.
       2          (6) The last four digits of the social security number and driver’s license number of
                  the judgment debtor if they are known to the judgment creditor. If either or both of
       3          those sets of numbers are not known to the judgment creditor, that fact shall be
                  indicated on the abstract of judgment.
       4
                  (7) Whether a stay of enforcement has been ordered by the court and, if so, the date
       5          the stay ends.
       6          (8) The date of issuance of the abstract.
       7   Comparing the requirements of California Code of Civil Procedure § 674(a) to the Abstract of
       8   Judgment attached to Proof of Claim 1-1 yields the following:
       9    California Code of Civil Procedure § 674(a)           Abstract of Judgment Attached to Proof of
      10    Requirements:                                         Claim 1-1, p. 4.
            (1) The title of the court where the judgment         Superior Court - Nevada County
      11    or decree is entered and cause and number of          Case No. Of Action - CU18-083268
            the action.
      12                                                          (Action No. CU18-083268 is one of the three
                                                                  “Case Numbers” on the Amended Judgment
      13                                                          attached to Proof of Claim 1-1.)
      14
            (2) The date of entry of the judgment or              Judgment Entered on September 2, 2020
      15    decree and of any renewals of the judgment or
            decree and where entered in the records of the
      16    court.
      17
            (3) The name and last known address of the            Judgment Debtor - Richard Eugene Myre
      18    judgment debtor and the address at which the          Grass Valley Address of Debtor Stated
            summons was either personally served or
      19    mailed to the judgment debtor or the judgment         Service of Summons Address Not Stated
            debtor’s attorney of record.
      20
      21    (4) The name and address of the judgment              Judgment Creditor - Lauren Hayes
            creditor.                                             P.O. Box Address Given
      22
            (5) The amount of the judgment or decree as           Amount of Judgment Stated to be $62,680.62
      23    entered or as last renewed.
      24
      25
      26
      27
      28

                                                              7
Filed 04/15/21                                      Case 20-25072                                                    Doc 71



       1    (6) The last four digits of the social security       Last Four Digits of SSN listed
       2    number and driver’s license number of the
            judgment debtor if they are known to the
       3    judgment creditor. If either or both of those
            sets of numbers are not known to the
       4    judgment creditor, that fact shall be indicated
            on the abstract of judgment.
       5
            (7) Whether a stay of enforcement has been            States That No Stay of Enforcement Ordered
       6    ordered by the court and, if so, the date the
            stay ends.
       7
       8    (8) The date of issuance of the abstract.             Abstract Issued on September 2, 2020
       9   Case Number Stated on Abstract of Judgment
      10           As identified above, the Abstract of Judgment states that the State Court Case Number is
      11   CU18-083268. This is one of the three Case Numbers for the three State Court actions that were
      12   consolidated into the one judgment. See Amended Judgment After Stipulation attached to Claim,
      13   at 5.
      14           Objector-Debtor has filed his Declaration under penalty of perjury in which his testimony
      15   includes the following:
      16           A.     Prior to November 3, 2020, Objector-Debtor received the Amended Judgment After
                          Stipulation and the Abstract of Judgment. Declaration, ¶ 2; Dckt. 30. Objector-
      17                  Debtor authenticates them as Exhibit 1, which are attached to his Declaration (as
                          opposed to being filed as a separate exhibit document as required by the Local
      18                  Bankruptcy Rules).
      19           B.     Objector-Debtor testifies that on January 5, 2021, he reviewed Proof of Claim 1-1
                          filed by Creditor, and states that he is informed and believed that it was filed on
      20                  December 16, 2020. Id., ¶ 4.
      21           C.     Objector-Debtor then provides his opinion that the Exhibits attached to his
                          Declaration are the same as the Abstract of Judgment and Amended Judgment After
      22                  Stipulation are “substantially the same” as those attached to Proof of Claim 1-1. Id.
      23           D.     Objector-Debtor then testifies that he has reviewed the Amended Judgment After
                          Stipulation and “notes” for the court that it provides that “[c]ase CU17-082402 shall
      24                  be the lead file. All future court filings shall have this case number. . . .” Id., ¶ 5.
                          He then states his opinion that the Abstract of Judgment lists the Case Number as
      25                  CU18-083268, and then states his legal conclusion that such is a “contradiction” to
                          the Amended Judgment After Stipulation. Id.
      26
                   E.     Objector-Debtor concludes his testimony stating that he (as opposed to his attorney)
      27                  also concludes that the Abstract of Judgment does not include information stating the
                          address at which the summons was served or mailed. Id., ¶ 6.
      28

                                                              8
Filed 04/15/21                                       Case 20-25072                                                    Doc 71



       1   The court does not see anything in the file for this case indicating that Objector-Debtor is an attorney
       2   or has legal training. The California State Bar does not list on its online attorney search page a
       3   Richard Myre as an attorney licensed, or formerly licensed to practice law. Objector-Debtor does
       4   not testify that he has legal training or understands the requirements for an abstract of judgment.
       5          It appears that the “testimony” is merely an attorney constructed “sign so you can win”
       6   declaration. Other than authenticating the two exhibits improperly attached to the Declaration, the
       7   Objector-Debtor testifies what he “hears the written documents say” is not of assistance to the court.
       8   Application of California Law
       9          The Parties present the court with various California District Court of Appeal and a non-
      10   precedent Ninth Circuit decisions. Beginning with Keele v. Reich, 169 Cal.App. 3d 1129 (2nd DCA
      11   1985), which provides the following overview of the requirements for an abstract of judgment:
      12
                  There is no ambiguity in section 674 in terms of the required contents of an abstract
      13          of judgment. A debtor's social security number is mandatory. . .
      14          An examination of the legislative history of section 674 shows a concern by the
                  Legislature over the problem of identifying a judgment debtor in an abstract as
      15          opposed to a property owner who has the same or similar name as that of the
                  judgment debtor . . .
      16          ...
                  Our ruling is applicable only to the situation where an abstract of judgment contains
      17          no social security number of the judgment debtor and the judgment creditor has
                  knowledge of the number. We do not rule that an abstract which does not contain
      18          a social security number is automatically void. The issue of compliance with
                  statutory provisions for liens must be addressed on a case-by-case basis. ( Harold
      19          L. James, Inc. v. Five Points Ranch, Inc., supra, p. 8.)
      20   Keele v. Reich, 169 Cal.App. 3d 1129, 1132 (2nd DCA 1985).
      21          The District Court of Appeal in Keele also addressed the argument that there did not need
      22   to be strict compliance with the requirements of California Code of Civil Procedure § 674, but only
      23   substantial compliance. The Keele decision reviewed the prior substantial decision cases, and then
      24   concluded:
      25          We disagree. The issue is not whether there was notice of the lien, but whether
                  respondent's abstract complied with statutory provisions enacted to insure notice.
      26          Moreover, the brief history of case law with regard to the proper contents of an
                  abstract of judgment indicates the substantial compliance standard has been
      27          applied to situations where all of the required data was included. (Weadon v.
                  Shahen, supra; Robbins Invest. Co. v. Robbins, supra, 49 Cal.App.2d 446.) No court
      28          has validated a judgment lien where mandated information was omitted from

                                                              9
Filed 04/15/21                                       Case 20-25072                                                   Doc 71



       1          an abstract. (Ellrott v. Bliss, supra, 147 Cal.App.3d 901; Huff v. Sweetser, supra,
                  8 Cal.App. 689.)
       2
                  Respondent concludes section 674 should be liberally construed. However, the
       3          application of a liberal construction to the statute would frustrate legislative intent
                  regarding the specific contents of abstracts. (§ 1858, supra.) We find respondent has
       4          not substantially complied with statutory formalities. ( Huff v. Sweetser, supra, 8
                  Cal.App. 689.)
       5
       6   Id., 1133.
       7          While stated in Keele as an absolute, the California Court of Appeal for the Second District
       8   concluded that there is a “clerical error” exception. Multiple abstracts of judgment which had been
       9   prepared by counsel for the judgment creditor had been issued by the court, and for one the date the
      10   judgment was entered was not included. In Commonwealth Land Title Co. v. Kornbluth, 175
      11   Cal.App. 3d 581 (2nd DCA 1985), the Second Court of Appeal panel concluded:
      12          Appellants' final contention is that the abstract of judgment in favor of Virginia
                  Emeline Creech, reflecting the amount of principal as $ 35,000, is void because the
      13          abstract erroneously fails to state a date on which the judgment was entered.
                  The contention lacks merit. Appellants, by a very technical argument, are simply
      14          seeking to escape the effects of a judgment lien on the properties which they
                  purchased with knowledge of the lien. However, contrary to their contention, the
      15          abstract is not void.
      16          The trial court has inherent power to correct clerical errors in its records, whether
                  made by the clerk, counsel or the court itself, "so that such records will conform to
      17          and speak the truth." (7 Witkin, Cal. Procedure (3d ed. 1985) Judgment, § 68, pp.
                  502-503; Code Civ. Proc., § 473.) A clerical error, as opposed to a noncorrectable
      18          judicial error, is one that is made inadvertently. (7 Witkin, Cal. Procedure, supra,
                  Judgment, § 67, pp. 500-501.) Moreover, clerical errors are correctable at any time.
      19          ( In re Marriage of Kaufman (1980) 101 Cal.App.3d 147, 151; Estate of Goldberg
                  (1938) 10 Cal.2d 709, 716, 717 [76 P.2d 508].)
      20
                  Here, the date of entry of judgment was omitted from only one of the five
      21          abstracts of judgment which all were recorded on the same date the judgment
                  was entered. Since this error was obviously an inadvertent clerical error, it can be
      22          corrected by the trial court.
      23   Commonwealth Land Title Co. v. Kornbluth, 175 Cal.App. 3d 518, 530-531 (2nd DCA 1985).
      24          For questions of state law, a federal court is bound by the decisions of the highest court of
      25   that state. In the absence of such a decision, a federal court must predict how the highest state court
      26   would decide the issue using intermediate appellate court decisions, decisions from other
      27   jurisdictions, statutes, and treatises. Vestar Dev. II, LLC v. Gen. Dynamics Corp., 249 F. 3d 958, 960
      28   (9th Cir. 2001).

                                                             10
Filed 04/15/21                                       Case 20-25072                                                  Doc 71



       1            Under settled canons of statutory construction, the California Supreme Court2 ascertains the
       2   meaning of a statute by applying the usual and ordinary meaning of the words. Kimmel v. Goland,
       3   51 Cal. 3d 202, 208 (Cal. 1990). The statute's plain meaning controls the court's interpretation
       4   unless the words are ambiguous. Green v. State of California, 42 Cal. 4th 254, 260 (Cal. 2007).
       5   When more than one statutory construction is arguably possible, the Supreme Court selects the
       6   construction that comports most closely with the apparent legislative intent, seeking to promote,
       7   rather than defeat, the statute’s purpose. Imperial Merchant Services, Inc. v. Hunt, 47 Cal. 4th 381,
       8   388 (Cal. 2009).
       9            This court has not been presented with, nor has been able to locate, a Supreme Court decision
      10   interpreting the requirements of California Code of Civil Procedure § 674. Beginning with the
      11   “plain language of the statute,” the California Legislature has stated that an abstract of judgment
      12   shall be certified by the clerk of the court “[a]nd contain all of the following: [stating the eight
      13   required items of information cited above in this court’s review of the statute]. . . .”
      14            The information shall, not may, might, or electively include, both the case number and the
      15   service of summons information. As discussed in Keele, the California Legislature has determined
      16   what information is necessary to have the judgment debtor correctly identified and not sow
      17   confusion in connection with California real property ownership and records. As also discussed in
      18   Keele, the substantial compliance decisions as of that time were situations in which the abstract of
      19   judgment contained additional information beyond that required by the statute. Keele v. Reich, 169
      20   Cal.App. 3d at 1133.
      21            Here, Creditor omitted one piece of required information, the service of summons, and
      22   entered an incorrect case number for the other. While Creditor might possibly be able to argue that
      23   the case number is a mere clerical error (information being provided) and if a party went to that case
      24   file it would tie back to the consolidated case number CU17-082402, there has not been compliance
      25   with the requirement to provide the name and address for service of the summons.
      26
      27
                    2
                        Unless otherwise stated, references to “Supreme Court” are to the California Supreme
      28   Court.

                                                             11
Filed 04/15/21                                       Case 20-25072                                                    Doc 71



       1          Though Creditor obtained a substantial Amended Judgment After Stipulation in the amount
       2   of $62,680.62, Creditor did not comply with California law in the abstract of judgment which
       3   Creditor submitted to the clerk of the State Court.
       4          Though Creditor argues that it is merely “clerical” that necessary information was omitted
       5   and it can be “corrected” as merely a “clerical error,” failing to include information is not a mere
       6   typo. While the Court of Appeal in the Commonwealth Decision held that omitting the date of
       7   judgment on one of eight abstracts of judgment was a clerical error, such is inconsistent with the
       8   plan language of the statute. Even if consistent, the facts presented to this court are not one in which
       9   Creditor was pounding out multiple abstracts of judgment, correctly putting the information on all
      10   of them except for one.
      11          The Bankruptcy Appellate Panel for the Ninth Circuit addressed this issue in Alcove Inv., Inc.
      12   v. Conceicao (In re Conceicao), 331 B.R. 885 (B.A.P. 9th Cir. 2005), in a case where the judgment
      13   creditor failed to include the judgment debtor’s social security or driver’s license number when
      14   known. The Panel concluded that it concurred with the Keele strict compliance requirement, and
      15   that failure to comply with the California Code of Civil Procedure § 674 resulted in no lien being
      16   created. Alcove Inv., Inc. v. Conceicao (In re Conceicao), 331 B.R. 885, 891 (B.A.P. 9th Cir. 2005).
      17   The Bankruptcy Appellate Panel also noted that if the Kornbluth clerical error correction was the
      18   correct interpretation, and concluded that even if such was applied, it could not save a judgment lien,
      19   the automatic stay or discharge injunction blocking corrections to create a lien. Id. at 892.
      20          Creditor not having complied with California Code of Civil Procedure § 674, no lien was
      21   created. Thus, this is not a situation in which the lien is “merely” avoidable (such as 11 U.S.C.
      22   §§ 544, 547, and 548), but one in which no lien exists as of the commencement of this case.
      23          The Objection is sustained and the court determines that a judgment lien for Creditor was
      24   not created by the recording of the abstract of judgment form recorded on September 21, 2020, with
      25   the Nevada County, California County Recorder, Document No. 20200024316, a copy of which is
      26   attached to the Claim, p. 4. There being no lien to secure the Claim, it is disallowed as a secured
      27   claim, with the obligation owed thereon being an unsecured claim in this case.
      28   ///

                                                             12
Filed 04/15/21                                  Case 20-25072                                           Doc 71



       1         The court shall issue a separate order sustaining the objection consistent with this
       2   Memorandum Opinion and Decision.
       3   Dated: April
                    April, 15,
                           20212021
       4                                      RONALD H. SARGIS, Chief Judge
                                              United States Bankruptcy Court
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                      13
Filed 04/15/21                                   Case 20-25072                                             Doc 71



       1
                                  Instructions to Clerk of Court
       2                            Service List - Not Part of Order/Judgment
       3   The Clerk of Court is instructed to send the Order/Judgment or other court generated
           document transmitted herewith to the parties below. The Clerk of Court will send the document
       4   via the BNC or, if checked ____, via the U.S. mail.
       5
            Debtor(s)                                      Attorney for the Debtor(s) (if any)
       6
       7    Bankruptcy Trustee (if appointed in the        Office of the U.S. Trustee
            case)                                          Robert T. Matsui United States Courthouse
       8                                                   501 I Street, Room 7-500
                                                           Sacramento, CA 95814
       9
            Attorney for the Trustee (if any)              Richard Morin, Esq.
      10                                                   555 Capitol Mall, Ste. 750
                                                           Sacramento, CA 95814
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
